EXHIBIT 10.1
 
 


AMENDMENT NO. 1
This AMENDMENT NO. 1, dated as of October 16, 2018 (this "Amendment"), to the
Existing Credit Agreement (as defined below) is made by and among MULTI-COLOR
CORPORATION, an Ohio corporation (the "Company"), Collotype International
Holdings PTY Limited, as the Australian Borrower (the "Australian Borrower"),
each of the Subsidiary Guarantors party hereto, the New Term B Lender (as
defined below) party hereto, the Term B Lenders (as defined below) who have
executed and delivered a Consent (as defined below) and BANK OF AMERICA, N.A.
("BANA"), as Administrative Agent, Collateral Agent and as Lender (each as
defined in the Existing Credit Agreement (as defined below)).
W I T N E S S E T H:
WHEREAS, the Company, the Australian Borrower, certain Subsidiaries of the
Company party thereto, as Designated Borrowers (together with the Company and
the Australian Borrower, the "Borrowers"), the lenders from time to time party
thereto (the "Lenders"), the Administrative Agent, the Australian Administrative
Agent and the other parties thereto have entered into that certain Credit
Agreement dated as of October 31, 2017 (as amended, supplemented, or otherwise
modified prior to the date hereof, the "Existing Credit Agreement"; the Existing
Credit Agreement, as modified by this Amendment, the "Credit Agreement")
pursuant to which the Lenders have made certain loans to the Borrowers as
provided therein. Capitalized terms used herein but not otherwise defined herein
shall have the meanings given to such terms in the Existing Credit Agreement;
WHEREAS, the Company, the Consenting Lenders (as defined below) and the
Administrative Agent desire to amend the Existing Credit Agreement, in
accordance with and subject to the terms and conditions contained herein and the
New Term B Lender (as defined below) consents to such amendments and desires to
assume the rights and obligations of the Non-Consenting Lenders (as defined
below) under the Credit Agreement, in accordance with and subject to the terms
and conditions contained herein;
WHEREAS, Section 10.01 of the Existing Credit Agreement provides that the
parties hereto may amend the Existing Credit Agreement for the purposes set
forth herein;
WHEREAS, each Lender holding Term B Loans (collectively, the "Existing Term B
Lenders") that executes and delivers a consent in substantially the form
attached hereto as Exhibit A (a "Consent") will be deemed to have agreed to the
amendments to the Existing Credit Agreement provided for herein on the terms set
forth herein and subject to the conditions set forth herein (the "Consenting
Lenders"); and
WHEREAS, each Existing Term B Lender that does not execute a Consent will be
deemed not to have agreed to this Amendment and, so long as the Consenting
Lenders constitute Required Lenders under the Existing Credit Agreement (as
determined immediately prior to giving effect to this Amendment), shall
constitute a "Non-Consenting Lender" under the Existing Credit Agreement (each
such Lender, a "Non-Consenting Term B Lender"), and such Non-Consenting Term B
Lender shall be subject to the mandatory assignment provisions of Section 10.13
of the Existing Credit Agreement (it being understood that the interests, rights
and obligations of the Non-Consenting Term B Lenders under the Loan Documents
will be assigned to Bank of America, N.A. (in such capacity, the "New Term B
Lender"), in each case, in accordance with Section 10.13 of the Existing Credit
Agreement and Section 5.1 hereof.

--------------------------------------------------------------------------------





NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or financial accommodations heretofore, now, or hereafter made
to or for the benefit of the Company by the Lenders, it hereby is agreed as
follows:
ARTICLE I


AMENDMENTS TO EXISTING CREDIT AGREEMENT
Section 1.1. Amendments to Existing Credit Agreement.
In reliance upon the representations, warranties and covenants set forth herein,
the Existing Credit Agreement is hereby amended as of the Effective Date (as
defined below),
(a) by substituting the percentage "1.00%" for the percentage "1.25%" in clause
(c)(x) of the definition of "Applicable Rate" in Section 1.01 and the percentage
"2.00%" for the percentage "2.25%" in clause (c)(y) of the definition of
"Applicable Rate" in Section 1.01;
(b) by adding the following new defined terms to Section 1.01 in appropriate
alphabetical order:
"Amendment No. 1 Effective Date" means October 16, 2018.
 "Beneficial Ownership Certification" means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and the
Securities Industry and Financial Markets Association.
"Beneficial Ownership Regulation" means 31 C.F.R. § 1010.230.
"Benefit Plan" means any of (a) an "employee benefit plan" (as defined in ERISA)
that is subject to Title I of ERISA, (b) a "plan" as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such "employee benefit plan" or "plan".
"Delaware LLC" means any limited liability company organized or formed under the
laws of the State of Delaware.
"Delaware Divided LLC" means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.
"Delaware LLC Division" means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.
"PTE" means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
(c) by adding the following language at the end of the definition of
"Disposition": "and including any disposition of property to a Delaware Divided
LLC pursuant to a Delaware LLC Division."
2

--------------------------------------------------------------------------------



(d) by substituting the words "Amendment No. 1 Effective Date" for the words
"Closing Date" in Section 2.05(c) each time it appears;
(e) by adding the following language directly after the first instance of
"Domestic Subsidiary" in Section 6.13(a)(i):
"(including, without limitation, upon the formation of any Subsidiary that is a
Delaware Divided LLC)"
(f) by adding the following language directly after the word "Person" in the
lead in to Section 7.04:
"(including, in each case, pursuant to a Delaware LLC Division)"
(g) by adding the following sentence to the end of Section 10.13:
"Notwithstanding anything herein to the contrary (including in Section 10.06),
by receiving the amounts described in clause (b) above, each Non-Consenting
Lender shall automatically be deemed to have assigned its Loans pursuant to the
terms of an Assignment and Assumption, and accordingly no other action by such
Non-Consenting Lender shall be required in connection therewith."
(h) by adding a new Section 6.22 as set forth below:
"Bank Regulatory Compliance. Promptly following any request therefor, provide
information and documentation reasonably requested by the Administrative Agent,
the Australian Administrative Agent or any Lender for purposes of compliance
with applicable "know your customer" and anti-money-laundering rules and
regulations, including, without limitation, the PATRIOT Act and the Beneficial
Ownership Regulation."
(i) by amending and restating Section 9.13 as set forth below:
(a) Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent and each Joint Lead Arranger and
their respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:
(i) such Lender is not using "plan assets" (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans in connection with the
Loans, the Letters of Credit or the Commitments,
(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,
3

--------------------------------------------------------------------------------



(iii) (A) such Lender is an investment fund managed by a "Qualified Professional
Asset Manager" (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender's entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or
(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Joint Lead Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower or any other Loan Party, that   none of the Administrative Agent and
each Joint Lead Arranger or any of their respective Affiliates is a fiduciary
with respect to the assets of such Lender involved in the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related to hereto or thereto).
(j) by replacing the form of Assignment and Assumption in Exhibit E thereto with
the form set forth as Exhibit C hereto.
ARTICLE II


REAFFIRMATION
Section 2.1. Reaffirmation.  In connection with the execution and delivery of
this Amendment, (i) each of the Subsidiary Guarantors (a) hereby consents to
this Amendment and the transactions and modifications contemplated thereby, (b)
hereby ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, if any, under each of the Loan Documents to which it is
a party, (c) without limiting the generality of clause (b), hereby ratifies and
reaffirms the Guaranty and Collateral Agreements and the other Security
Documents to which it is a party, (d) acknowledges and agrees that, as of the
date hereof, any of the Loan Documents to which it is a party or otherwise bound
continue in full force and effect and that all of its obligations thereunder
continue to be valid and enforceable, shall not be impaired or limited by the
execution or effectiveness of this Amendment and are hereby reaffirmed and
confirmed in all respects, and (e) represents and warrants that all
representations and warranties contained in the Guaranty and Collateral
Agreements, the other Security Documents and each other Loan Document to which
it is a party are true and correct in all material respects on and as of the
date hereof to the same extent as though made on and as of the date hereof,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case they were true and correct in all material
respects on and as of such earlier date, and (ii) each of the undersigned Loan
Parties
4

--------------------------------------------------------------------------------

reaffirms each Lien, if any, it granted pursuant to the Guaranty and Collateral
Agreements or the other Security Documents to which it is a party, which Liens
continue, as of the date hereof, to be in full force and effect and continue to
secure the Obligations, on and subject to the terms and conditions set forth in
the Credit Agreement, the Guaranty and Collateral Agreements, the other Security
Documents and the other Loan Documents. Without limiting the foregoing each
undersigned Loan Party hereby confirms that the Guaranty and Collateral
Agreements and all other Security Documents to which it is a party, and all
Collateral encumbered thereby or pursuant thereto continue to guarantee or
secure, as the case may be, to the fullest extent possible in accordance with
the applicable Guaranty and Collateral Agreements and Security Documents, the
payment and performance of all Obligations, subject, however, in each case, to
the limitations set forth herein and therein, as applicable.  Each undersigned
Loan Party acknowledges and agrees that any of the Loan Documents to which it is
a party or otherwise bound continue in full force and effect and that all of its
obligations thereunder continue to be valid and enforceable, shall not be
impaired or limited by the execution or effectiveness of this Amendment.
ARTICLE III


CONDITIONS PRECEDENT TO EFFECTIVENESS
Section 3.1. Effective Date Conditions.  This Amendment shall become effective
on the date hereof (the "Effective Date"), provided that the following
conditions precedent have been satisfied:
(a) the Company, the Australian Borrower, the Subsidiary Guarantors, the
Consenting Lenders, the New Term B Lender and the Administrative Agent have each
delivered a duly executed counterpart of this Amendment or Consent, as
applicable, to the Administrative Agent;
(b) the Consenting Lenders holding Term B Loans constitute the Required Term B
Lenders (as determined immediately prior to giving effect to this Amendment);
(c) the Administrative Agent shall have received a certificate dated the
Effective Date and signed by the secretary or an assistant secretary or other
Responsible Officer of each U.S. Loan Party, certifying that the organizational
documents of the Company and the U.S. Loan Parties previously delivered to the
Administrative Agent on the Closing Date, November 10, 2017 or October 1, 2018,
pursuant to the applicable Secretary's Certificate, as applicable, have not been
amended, supplemented or otherwise modified since such date and remain in full
force and effect as of the date hereof;
(d) the Administrative Agent shall have received a certificate dated the
Effective Date and signed by the secretary or an assistant secretary or other
Responsible Officer of each U.S. Loan Party, certifying as appropriate: (A) as
to all corporate or limited liability company action taken by such U.S. Loan
Party in connection with this Amendment; (B)  the names of the Responsible
Officers authorized to sign the Amendment and the other Loan Documents and their
true signatures, and (C) as to copies of certificates from the appropriate state
officials as to the continued existence and good standing of such U.S. Loan
Party in its state of organization;
(e) the Lead Arrangers (as defined in the that certain Multi-Color Corporation
Repricing Engagement Letter dated June 18, 2018 (the "Engagement Letter") by and
among Merrill Lynch, Pierce, Fenner & Smith Incorporated, Citigroup Global
Markets Inc. and the Company) shall have been paid all fees to the extent
required by the Engagement Letter as of the Effective Date;
5

--------------------------------------------------------------------------------



(f) the representations and warranties made by each Loan Party in or pursuant to
this Amendment, the Existing Credit Agreement and the other Loan Documents are
true and correct in all material respects (except to the extent already
qualified by materiality or Material Adverse Effect, in which event such
representation and warranty shall be true and correct in all respects) on and as
of the Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects (except to
the extent already qualified by materiality or Material Adverse Effect, in which
event such representation and warranty shall be true and correct in all
respects) as of such earlier date;
(g) the Administrative Agent shall have been paid all reasonable out of pocket
costs and expenses of the Administrative Agent in connection with the
preparation, negotiation and execution of this Amendment (including the
reasonable fees and expenses of Cahill Gordon & Reindel LLP, as counsel to the
Administrative Agent), in each case, to the extent required by the Engagement
Letter or Section 10.04 of the Existing Credit Agreement and for which invoices
have been presented a reasonable period of time prior to the Effective Date;
(h) no Default or Event of Default has occurred and is continuing on the
Effective Date;
(i) the Company has delivered to the Administrative Agent a certification
(substantially in the form attached hereto as Exhibit B) that the conditions
precedent set forth in clauses (f) and (h), of this Section 3.1 have been fully
satisfied;
(j) commitments satisfactory to the New Term B Lender shall have been obtained
from financial institutions permitted by Section 10.06 of the Existing Credit
Agreement to be assignees of the Term B Loans in an aggregate amount sufficient
to acquire by assignment the Term B Loans acquired by the New Term B Lender
pursuant to the terms hereof;
(k) each Non-Consenting Term B Lender shall have been paid or, concurrent with
the effectiveness of the amendments set forth in Section 1.1 hereof, are paid
the Purchase Price (as defined below) (or the Administrative Agent has received
such funds on behalf of the Non-Consenting Term B Lenders);
(l) the Company shall have paid the Administrative Agent (on behalf of the
Lenders) accrued interest on all outstanding Term B Loans (whether or not then
due);
(m) the Company shall have paid to the Administrative Agent (on behalf of the
Non-Consenting Term B Lenders) any other amounts (other than the Purchase Price
(as defined below)) payable to such Non-Consenting Term  B Lender under the Loan
Documents as of the Effective Date (including any amounts that have been
notified to the Company by any Non-Consenting Term  B Lender (or the
Administrative Agent on behalf of such Non-Consenting Term  B Lender) as being
due and payable pursuant to Section 3.05 of the Existing Credit Agreement) (such
amounts, the "Other Amounts");
(n) the Administrative Agent shall have received the results of a recent UCC
lien search in each jurisdiction where a U.S. Loan Party is organized, and such
search shall reveal no Liens on any of the assets of the U.S. Loan Parties
except for Liens permitted by Section 7.01 of the Existing Credit Agreement or
discharged on or prior to the Effective Date pursuant to documentation
reasonably satisfactory to the Administrative Agent;
6

--------------------------------------------------------------------------------



(o) upon the reasonable written request of any Lender made at least ten days
prior to the Effective Date, the Company shall have delivered to such Lender the
documentation and other information so requested in respect of any Loan Party in
connection with applicable "know your customer" and anti-money-laundering rules
and regulations, including the USA PATRIOT Act, in each case at least three days
prior to the Effective Date; and
(p) at least three days prior to the Effective Date, if the Company qualifies as
a "legal entity customer" under the Beneficial Ownership Regulation, the Company
shall deliver a Beneficial Ownership Certification in relation to the Company.
Notwithstanding anything herein to the contrary, the amendments set forth in
Section 1.1(b), (c), (d) and (e) hereof shall become effective immediately upon
the Administrative Agent's receipt of a duly executed counterpart of this
Amendment or a Consent from each of the Administrative Agent, the Company, the
Australian Borrower, the Subsidiary Guarantors and the Required Lenders.
ARTICLE IV


REPRESENTATIONS, WARRANTIES AND COVENANTS
The Company represents, warrants and covenants, as applicable, that:
Section 4.1. Organization and Qualification.  Each Loan Party and each
Subsidiary of each Loan Party is a corporation, partnership or limited liability
company (or equivalent) duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization.
Section 4.2. Power and Authority.  Each Loan Party has full power to enter into,
execute, deliver and carry out this Amendment and each other agreement or
instrument contemplated hereby to which it is or will be a party, and all such
actions have been duly authorized by all necessary proceedings on its part.
Section 4.3. Validity and Binding Effect.  This Amendment has been duly executed
and delivered by each Loan Party.  This Amendment constitutes the legal, valid
and binding obligations of each Loan Party, enforceable against such Loan Party
in accordance with its terms, except to the extent that enforceability of this
Amendment may be limited by bankruptcy, insolvency, reorganization, moratorium
or other similar laws affecting the enforceability of creditors' rights
generally or limiting the right of specific performance.
Section 4.4. No Conflict.  Neither the execution and delivery of this Amendment
by any Loan Party, nor the consummation of the transactions herein or therein
contemplated or compliance with the terms and provisions hereof by any of them
will (a) conflict with, constitute a default under or result in any breach of
(i) the terms and conditions of the certificate of incorporation, bylaws,
certificate of limited partnership, partnership agreement, certificate of
formation, limited liability company agreement or other organizational documents
of any Loan Party or any Subsidiary of any Loan Party or (ii) except as would
not reasonably be expected to result in Material Adverse Effect, any Law or any
agreement or instrument or order, writ, judgment, injunction or decree to which
any Loan Party or any Subsidiary of any Loan Party is a party or by which any
Loan Party or any Subsidiary of any Loan Party is bound or subject to, or
(b) result in the creation or enforcement of any Lien, charge or encumbrance
whatsoever upon any property (now or hereafter acquired) of any Loan Party or
any Subsidiary of any Loan Party (other than the Liens granted under the Loan
Documents and the Liens permitted by Section 7.01 of the Existing Credit
Agreement to secure any Facility).
7

--------------------------------------------------------------------------------



Section 4.5. Consents and Approvals.  No consent, approval, exemption, order or
authorization of, or a registration or filing with, any Governmental Authority
or any other Person is necessary under any Law in connection with the execution,
delivery and carrying out of this Amendment by any Loan Party or the
transactions contemplated hereunder, except for any consents (i) that have been
obtained prior to the Effective Date and are in full force and effect or (ii) of
which the failure to obtain would not reasonably be expected to result in a
Material Adverse Effect.
Section 4.6. Solvency.  As of the Effective Date, after giving effect to the
Amendment and the transactions contemplated hereunder, the Company and its
Subsidiaries, on a consolidated basis, are Solvent.
Section 4.7. Representations and Warranties.  Each of the representations and
warranties made by each Loan Party in Article V of the Existing Credit Agreement
and in or pursuant to the Loan Documents are true and correct in all material
respects (except to the extent already qualified by materiality or Material
Adverse Effect, in which event such representation and warranty shall be true
and correct in all respects) on and as of the date hereof, except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties shall have been true and correct
in all material respects (except to the extent already qualified by materiality
or Material Adverse Effect, in which event such representation and warranty
shall be true and correct in all respects) as of such earlier date.
Section 4.8. No Default.  No Default or Event of Default has occurred and is
continuing as of the date hereof, or, after giving effect to this Amendment and
the transactions contemplated hereunder, will result from the consummation of
the transactions contemplated hereunder.
ARTICLE V


ASSIGNMENTS AND ADJUSTMENTS TO LOANS
Section 5.1. Assignments; Reallocations of Loans and Commitments.
(a) The Company hereby elects, pursuant to Section 10.13 of the Credit
Agreement, to replace each Non-Consenting Term B Lender with the New Term B
Lender as of the Effective Date.
(b) Pursuant to Section 5.1(a) hereof and Section 10.13 of the Credit Agreement,
on the Effective Date, each Non-Consenting Term B Lender shall, upon notice from
the Administrative Agent to such Non-Consenting Term B Lender, be deemed to have
assigned and delegated its Term B Loans to the New Term B Lender, as assignee,
at a purchase price equal to par (the "Purchase Price").  On and as of the
Effective Date, immediately after giving effect to the provisions of Section
5.1(a) hereof, the New Term B Lender shall pay to each Non-Consenting Term  B
Lender an amount equal to its applicable outstanding Term B Loans at the
Purchase Price for such Term B Loans.  By receiving such Purchase Price for its
Term B Loans, the accrued interest thereon and any applicable Other Amounts,
each Non-Consenting Term  B Lender shall automatically be deemed to have
assigned its Term B Loans pursuant to the terms of an Assignment and Assumption,
and accordingly no other action by such Non-Consenting Term  B Lenders shall be
required in connection therewith.  Upon payment to a Non-Consenting Term  B
Lender of the Purchase Price for its Term B Loans, the accrued interest thereon
and any applicable Other Amounts, such Non-Consenting Term  B Lender shall
automatically cease to be a Lender under the Credit Agreement.
8

--------------------------------------------------------------------------------

(c) Subject to the terms and conditions set forth herein, on the Effective Date,
the New Term B Lender, as assignee, agrees to acquire by assignment from the
Non-Consenting Term  B Lenders, at the Purchase Price, Term B Loans in an
aggregate principal amount not to exceed the amount set forth on the New Term B
Lender's signature page hereto.
(d) The New Term B Lender, by delivering its signature page to this Amendment
and acquiring by assignment the Term B Loans in accordance with this Section
5.1, shall be deemed to have acknowledged receipt of, and consented to and
approved, this Amendment and each other Loan Document required to be approved by
any Lenders on the Effective Date.
(e) The transactions described in this Section 5.1 will be deemed to satisfy the
requirements of Section 10.13 and Section 10.06 of the Credit Agreement in
respect of the assignment of the Term B Loans, and this Amendment will be deemed
to be an Assignment and Assumption with respect to such assignments.
(f) Each of the parties hereto hereby agrees that the New Term B Lender shall
have all the rights and obligations of a Lender under the Credit Agreement.
ARTICLE VI


MISCELLANEOUS
Section 6.1. Effect of Amendment.  Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Administrative
Agent or any Lender under the Loan Documents, and shall not alter, modify, amend
or in any way affect any of the terms, conditions, obligations, covenants or
agreements contained in the Loan Documents, all of which are ratified and
affirmed in all respects and shall continue in full force and effect except
that, on and after the effectiveness of this Amendment, each reference to the
Credit Agreement in any of the Loan Documents shall mean and be a reference to
the Credit Agreement as amended by this Amendment. Nothing herein shall be
deemed to entitle the Company to a consent to, or a waiver, amendment,
modification or other change of, any of the terms, conditions, obligations,
covenants or agreements contained in the Loan Documents in similar or different
circumstances.  This Amendment is a Loan Document executed pursuant to the
Credit Agreement and shall be construed, administered and applied in accordance
with the terms and provisions thereof.  Each of the parties hereto acknowledge
that this Amendment shall not be construed as a novation of the Credit Agreement
or any other Loan Document.
Section 6.2. Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective permitted
successors and assigns permitted under Section 10.06 of the Credit Agreement.
Section 6.3. Headings.  Article and Section headings herein are included for
convenience of reference only and shall not affect the interpretation of this
Amendment.
Section 6.4. Severability.  If any provision of this Amendment is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Amendment shall not be affected or impaired
thereby and (b) the parties hereto shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction.
9

--------------------------------------------------------------------------------



Section 6.5. Counterparts.  This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment, or any certificate delivered hereunder, by fax transmission or e-mail
transmission (e.g. "pdf" or "tif") shall be effective as delivery of a manually
executed counterpart of this Amendment or certificate. Without limiting the
foregoing, to the extent a manually executed counterpart is not specifically
required to be delivered under the terms of this Amendment, upon the request of
any party, such fax transmission or e-mail transmission shall be promptly
followed by such manually executed counterpart.
Section 6.6. Governing Law; Submission To Jurisdiction; Waivers.
(a) GOVERNING LAW.  THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE
OF ACTION (WHETHER IN CONTRACT OR IN TORT OR OTHERWISE) BASED UPON, ARISING OUT
OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL
BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.
(b) SUBMISSION TO JURISDICTION; WAIVER OF VENUE; SERVICE OF PROCESS; WAIVER OF
JURY TRIAL.  Sections 10.14(b) through (d) and Section 10.15 of the Credit
Agreement are hereby incorporated herein by reference, mutatis mutandis.
[Remainder of this page is intentionally left blank]
10

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.



 
MULTI-COLOR CORPORATION, as the Company
 
By:  /s/ Mary T.
Fetch                                                            
Name:  Mary T. Fetch
Title:  Vice President and Treasurer
 
 
 
COLLOTYPE INTERNATIONAL HOLDINGS PTY LTD ACN 007 628 015 IN ACCORDANCE WITH
SECTION 127(1) OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director:  Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director:  Tanu Mahajan Bhati
 
 
 
MULTI-COLOR AUSTRALIA HOLDINGS PTY. LIMITED ACN 129 274 719 IN ACCORDANCE WITH
SECTION 127(1) OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
MULTI-COLOR AUSTRALIA FINANCE PTY. LIMITED ACN 129 274 979 IN ACCORDANCE WITH
SECTION 127(1) OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
MULTI-COLOR AUSTRALIA ACQUISITION PTY. LIMITED ACN 129 275 181 IN ACCORDANCE
WITH SECTION 127(1) OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
MULTI-COLOR CORPORATION AUSTRALIA PTY LTD ACN 007 514 856 IN ACCORDANCE WITH
SECTION 127(1) OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
COLLOTYPE B S M LABELS PTY. LTD. ACN 007 665 189 IN ACCORDANCE WITH SECTION
127(1) OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
COLLOTYPE LABELS INTERNATIONAL PTY LTD ACN 068 409 478 IN ACCORDANCE WITH
SECTION 127(1) OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
 
COLLOTYPE IPACK PTY LTD ACN 120 050 160 IN ACCORDANCE WITH SECTION 127(1) OF THE
CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati

 
 
MULTI-COLOR (QLD) PTY LTD ACN 003 411 194 IN ACCORDANCE WITH SECTION 127(1) OF
THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
 
MULTI-COLOR (SA) PTY LTD ACN 120 050 204 IN ACCORDANCE WITH SECTION 127(1) OF
THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
MULTI-COLOR (BAROSSA) PTY LTD ACN 008 212 539 IN ACCORDANCE WITH SECTION 127(1)
OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
 
MULTI-COLOR (GRIFFITH) PTY LTD ACN 115 294 267 IN ACCORDANCE WITH SECTION 127(1)
OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
 
MAGNUS DONNERS PTY. LIMITED ACN 008 102 207 IN ACCORDANCE WITH SECTION 127(1) OF
THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
 
LABELMAKERS WINE DIVISION PTY LTD ACN 007 691 483 IN ACCORDANCE WITH SECTION
127(1) OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
MULTI-COLOR (WA) PTY LTD ACN 009 412 462 IN ACCORDANCE WITH SECTION 127(1) OF
THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
 
GRAPHIX LABELS AND PACKAGING PTY LTD ACN 616 220 752 IN ACCORDANCE WITH SECTION
127(1) OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
MCC LABELS AUSTRALIA HOLDINGS PTY LTD ACN 608 731 728 IN ACCORDANCE WITH SECTION
127(1) OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
MCC LABELS AUSTRALIA PTY LTD ACN 608 755 424 IN ACCORDANCE WITH SECTION 127(1)
OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
 
MULTI-COLOR (VICTORIA) PTY LTD ACN 005 280 697 IN ACCORDANCE WITH SECTION 127(1)
OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
 
CUNAMARA INVESTMENTS PTY LIMITED  ACN 122 114 443 IN ACCORDANCE WITH SECTION
127(1) OF THE CORPORATIONS ACT 2001 (CTH)
 
By:  /s/ Sharon E. Birkett                                                   
Name of Director: Sharon E. Birkett
 
By: /s/ Tanu Mahajan Bhati                                             
Name of Director: Tanu Mahajan Bhati
 
 
ADHESION INTERMEDIATE HOLDINGS, INC.
LABELCORP HOLDINGS, INC.
YORK TAPE & LABEL, LLC
INDUSTRIAL LABEL CORPORATION
LSK LABEL, LLC
PSC ACQUISITION COMPANY, LLC
LABELCORP MANAGEMENT, INC.
ASHEVILLE ACQUISITION CORPORATION, LLC
CAMEO SONOMA LIMITED
SOUTHERN ATLANTIC LABEL CO., INC.
MCC-BATAVIA, LLC
MCC-TROY, LLC
LASER GRAPHIC SYSTEMS, INCORPORATED
MCC-DEC TECH, LLC
MCC-WISCONSIN, LLC
MCC-NORWAY, LLC
MCC-UNIFLEX, LLC
MCC-FINANCE LLC
COLLOTYPE LABELS USA INC.
MCC-FINANCE 2 LLC
M ACQUISITION, LLC
MCC-NORWOOD, LLC
MCC-MEXICO HOLDINGS 1 LLC
MCC-MEXICO HOLDINGS 2 LLC
SPEAR USA INC.
PRECISION PRINTING AND PACKAGING, INC.
VERSTRAETE IN MOLD LABELS USA INC.
 
By:  /s/ Mary T. Fetch                                          
Name:  Mary T. Fetch
Title:  Vice President and Treasurer
 
 
 
BANK OF AMERICA, N.A., as the Administrative Agent, Collateral Agent and as a
Lender
 
By:  /s/ Joe Lee                                                     
Name:  Joe Lee
Title:    Director
 
 
 
BANK OF AMERICA, N.A., as the New Term B Lender
 
 
By:  /s/ Joe Lee                                                     
Name:  Joe Lee
Title:    Director
 







 
